Exhibit 16 May 13, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Ladies and Gentlemen: We have read the statements included under Item 4.01 of Form 8-K dated May 8, 2015 of T3 Holdings, Inc. (formerly WBK 1, Inc.)to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate toour firm. We have no basis to agree or disagree with other statements of the registrant contained therein. /s/M&K CPAS, PLLC M&K CPAS, PLLC Houston, Texas
